Citation Nr: 1537463	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1977, and had service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a decision review officer hearing was held at the RO; a transcript is in the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In August 2009 correspondence (received by VA in June 2011), the Veteran reported that he began receiving Social Security Administration (SSA) disability benefits in 1998.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

